 Case: 1:20-cv-00036-SNLJ Doc. #: 16 Filed: 08/28/20 Page: 1 of 5 PageID #: 66


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

CLINT ARRINGTON,                                   )
                                                   )
             Plaintiff,                            )
                                                   )
       vs.                                         )           Case No. 1:20-CV-36-SNLJ
                                                   )
LARRY BUFF, et al.,                                )
                                                   )
             Defendants.                           )

                                MEMORANDUM AND ORDER

        This closed case is before the Court on three post-dismissal documents filed by self-

represented plaintiff Clint Arrington, an inmate at Potosi Correctional Center. (ECF Nos. 12, 14,

15).

        Plaintiff filed this action on February 13, 2020 pursuant to 42 U.S.C. § 1983 against Larry

and Lance Buff; Keller’s Motors; Jason Klauss (Detective, Perry County, Missouri); and the

Missouri Department of Motor Vehicles. (ECF No. 1). On February 28, 2020, March 9, 2020,

and May 14, 2020, plaintiff filed three supplements to his original complaint. (ECF Nos. 3, 4, 5).

On July 6, 2020, the Court reviewed his complaint pursuant to 28 U.S.C. § 1915(e)(2) and

dismissed this action for failure to state a claim. (ECF Nos. 10, 11). Specifically, the Court held

that (1) defendant Missouri Department of Motor Vehicles was not a “person” for the purposes of

a § 1983 claim; (2) defendants Larry Buff, Lance Buff, and Keller’s Motors were not state actors

as required to state a claim under § 1983; (3) defendant Jason Klauss was not liable in his official

capacity as plaintiff failed to state a claim against his employer, Perry County, Missouri; and (4)

defendant Detective Jason Klauss was not liable in his individual capacity because plaintiff failed

to provide facts that he violated plaintiff’s federal constitutional rights. (ECF No. 10).
 Case: 1:20-cv-00036-SNLJ Doc. #: 16 Filed: 08/28/20 Page: 2 of 5 PageID #: 67


       On July 13, 2020, subsequent to the dismissal of this action, plaintiff filed a letter to the

Court which stated he was in the process of “getting statements, affidavits made out and other

proof” so that he may “file motions.” (ECF No. 12). On July 15, 2020, plaintiff filed a handwritten

document which expressed disagreement with the Court’s dismissal of his case. Plaintiff stated,

“You can write all the Memorandum [c]ite all the case laws you want, and keep spinning it all you

want, the fact is, the truck was in my name, so what are you talking about no basis or fact and

law[.]” (ECF No. 14 at 1). Plaintiff then requested the Court to “read what I said agean [sic] and

write what I said and not cha[n]ge it around[.]” (Id. at 2). On August 14, 2020, plaintiff filed a

third letter to the Court, titled “Freedom of Information Act Request Letter,” seeking “proof” that

he is wrong. (ECF No. 15).

                                             Discussion

       After liberally construing and carefully reviewing the post-dismissal filings by the self-

represented plaintiff in this closed case, the Court will consider the first document as an attempt to

amend the complaint (ECF No. 12), and the second two documents as an attempt to alter or amend

the judgment (ECF Nos. 14, 15).

       A. Motion to Amend Complaint

       As to the first July 13, 2020 post-dismissal filing, which the Court construes as a motion

to amend his complaint, plaintiff states he is actively trying to find “statements,” “affidavits” and

“other proof” to support his § 1983 claims. (ECF No. 12). Although a district court “should freely

give leave [to amend] when justice so requires, Fed. R. Civ. P. 15(a)(2), plaintiffs do not enjoy an

absolute or automatic right to amend” a complaint. United States ex rel. Roop v. Hypoguard USA,

Inc., 559 F.3d 818, 822 (8th Cir. 2009) (internal quotation omitted). Moreover, “interests of

finality dictate that leave to amend should be less freely available after a final order has been

entered.” Id. at 823; see also In re Medtronic, Inc., Sprint Fidelis Leads Prods. Liab. Litig., 623



                                                -2-
  Case: 1:20-cv-00036-SNLJ Doc. #: 16 Filed: 08/28/20 Page: 3 of 5 PageID #: 68


F.3d 1200, 1208 (8th Cir. 2010) (“Post-dismissal motions to amend are disfavored.”). Finally, to

preserve the right to amend the complaint, “a party must submit the proposed amendment along

with its motion.” Clayton v. White Hall School Dist., 778 F.2d 457, 460 (8th Cir. 1985) (internal

citation omitted); see also see Case Management/Electronic Case Filing Procedures Manual, Sec.

II.B.

        Plaintiff’s July 13, 2020 letter asks the Court for additional time to show proof that his

“truck was taken from [him] illegally.” The Court has already determined that such an allegation

against the named defendants failed to state a claim under § 1983. “Futility is a valid basis for

denying leave to amend.” U.S. ex rel. Lee v. Fairview Health System, 413 F.3d 748, 749 (8th Cir.

2005) (citing Moses.com Securities, Inc. v. Comprehensive Software Sys., Inc., 406 F.3d 1052,

1065 (8th Cir. 2005)). Moreover, plaintiff did not attach a proposed amended complaint for the

Court’s review. As a result, the July 13, 2020 letter construed as a motion to amend the complaint

will be denied.

        B. Motions for Reconsideration

        District courts enjoy broad discretion in ruling on motions to reconsider. See Concordia

College Corp. v. W.R. Grace & Co., 999 F.2d 326, 330 (8th Cir. 1993). Under Federal Rule of

Civil Procedure 59(e), a court may alter or amend a judgment upon a motion filed no later than 28

days after entry of the judgment. Rule 59(e) gives the Court power to rectify its own mistakes in

the period immediately following the entry of judgment. White v. N.H. Dep’t of Emp’t Sec., 455

U.S. 445, 450 (1982). Rule 59(e) motions are limited, however, to correcting “manifest errors of

law or fact or to present newly discovered evidence.” U.S. v. Metro. St. Louis Sewer Dist., 440

F.3d 930, 933 (8th Cir. 2006) (quoted cases omitted). Such motions cannot be used to introduce

new evidence, tender new legal theories, or raise arguments that could have been presented prior




                                               -3-
  Case: 1:20-cv-00036-SNLJ Doc. #: 16 Filed: 08/28/20 Page: 4 of 5 PageID #: 69


to judgment. Furthermore, district courts have broad discretion in determining whether to grant a

Rule 59(e) motion. Id.

       In its Memorandum and Order dismissing this action, the Court articulated the basis for

finding that plaintiff failed to state a claim under § 1983 against the five named defendants. (ECF

No. 10). In plaintiff’s July 15, 2020 letter, he complains that the “Memoran[d]um is misleading”

and has “no leg to stand on[.]” (ECF No. 14 at 1). Plaintiff writes that he was the owner of an

allegedly stolen vehicle and restates similar claims as asserted in his dismissed complaint. (Id.) In

plaintiff’s August 14, 2020 letter, which he frames as a Freedom of Information Act request, he

states he “was not given the time to get the information from the people involved, and the

information from the DMV concerning [his] ownership of [his] truck, [a]nd with the virus its

Amazing how these courts work[] when no one is watching. This court needs to show something

along these lines to legally [] dissmess [sic] my case.” (ECF No. 15 at 1). Plaintiff further writes

that he needs “to see all proof that [he is] wrong.” (Id.)

       The Court cannot find that plaintiff has presented any evidence of a specific manifest error

of law or fact, or any newly discovered evidence. Plaintiff asserts the same claims that have

previously been considered by the Court and asserts his general disagreement with the dismissal

of this action. Therefore, after reviewing the letters and construing them as motions for

reconsideration, the Court will decline to alter or amend the judgment of this Court and they will

be denied. No further pleadings will be accepted in this closed cause of action unless pertaining

directly to an appeal.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s July 13, 2020 letter to the Court, construed

as a motion to amend the complaint, is DENIED. [ECF No. 12].




                                                 -4-
  Case: 1:20-cv-00036-SNLJ Doc. #: 16 Filed: 08/28/20 Page: 5 of 5 PageID #: 70


        IT IS FURTHER ORDERED that plaintiff’s July 15, 2020 filing with the Court,

construed as a motion to alter or amend the judgment, is DENIED. [ECF No. 14].

        IT IS FURTHER ORDERED that plaintiff’s August 14, 2020 letter to the Court,

construed as a motion to alter or amend the judgment, is DENIED. [ECF No. 15].

        IT IS FURTHER ORDERED that no future filings will be accepted by this Court in this

closed matter, unless pertaining directly to an appeal. The Clerk of Court is directed to return to

Plaintiff any future filings along with this Order, unless pertaining directly to an appeal, to Plaintiff

without filing.

        IT IS FURTHER ORDERED that no certificate of appealability shall issue.

        Dated this 28th day of August, 2020.




                                                   STEPHEN N. LIMBAUGH, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                                  -5-
